DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Office Action
Claims 1-18 and 20-32 are pending.  Claims 1, 13 and 21 are independent.  Claim 19 is cancelled and Claim 20 is amended in the paper filed 5/26/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The objection of claim 20 is withdrawn upon consideration of Applicant’s amendment to the claim in the paper filed 5/26/2021.  
The rejection of claims 1-9, 11-13, 21-29 and 31-32 under 35 U.S.C. 103 as being unpatentable over McKim et al. (US 6673157 B1) is maintained.
The rejection of claims 10, 14-18 and 30 under 35 U.S.C. 103 as being unpatentable over McKim et al. (US 6673157 B1) in view of Massachusetts (WO 2018/039415A1) is maintained.


Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive. Applicants urge that the Tables 1 and 2 of the specification illustrate superior and unexpected results with the synergy associated with dimethyl carbonate (DMC) and dimethylsulfoxide (DMSO) and having a flash point at or above 70 degrees Fahrenheit for removing paint from a painted surface which is not taught in the prior art 
In response, table 1 is reproduced below along side the claim 1 as a visual of how different the scope is of that which is claimed and that which is urged as superior, synergistic and unexpected:  

What is claimed is:
1. A composition comprising: dimethyl carbonate (DMC), and dimethyl sulfoxide (DMSO),
wherein the composition removes paint and has a flash point at or above 70 degrees Fahrenheit.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Examiner notes that none of the components in TABLE  2 are found in any of the claims, thus, arguments of superior and unexpected synergistic results cannot be found persuasive with respect to the claim language presented for examination.    
Accordingly, because McKim et al. teach the claimed components, DMC and DMSO, can be included in an environmentally acceptable paint remover composition having a flash point above 75oF, the rejections are maintained. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 11-13, 21-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over McKim et al. (US 6673157 B1).
McKim et al. (US 6673157 B1) teach a method and composition for paint stripping with a composition comprising i) from about 60 to about 99% by volume of one or more environmentally acceptable esters selected from the group consisting of t-butyl acetate, a carboxylic acid methyl ester having a caboxylate residue of at least three carbon atoms, an ester of lactic acid, an ester of oxalic acid having two alkoxy residues 
ii) dimethyl sulfoxide which is present in an amount from about 1 to about 40% by volume of the composition.  See abstract. This percentage of DMSO encompasses that which is claimed in claims 11-12.
Dimethyl carbonate DMC is taught in col.6,ln.13.  Motivation to use in an amount of 60-99% is taught in the abstract teaching environmentally acceptable esters that are further addressed in col.6,ln.13.  And encompasses the limitation of claim 9.
The flash point as required in the independent claim is taught in col.6,ln.29, teaching the composition have a flash point greater than about 75° F which teaching encompasses the claimed flash point at or above 70oF. See also col.6,ln.20-30. 
Regarding the time of removal, McKim et al. teach changes or modifications of the paint which include but are not limited to penetration, Softening, Swelling, flaking, chemically reacting, and/or dissolving the paint. Preferably the period of time effective to change or modify the paint is from about 0.1 to about 1.0 hours. More preferably, the
effective period of time is from about 15 minutes to about 30 minutes.  McKim also explain that the paint Stripping compositions are considered effective to Strip paint from a Surface when contact of the paint Stripping composition with a painted Surface for an effective period of time enables significant Separation or removal of paint from the Surface, without Substantial damage to the Surface.  See col.7,ln.45-60.
	Regarding the solvent blend in claims 3-5 and independent claim13, McKim et al. teach the paint stripping compositions can include an aromatic hydrocarbon diluent 
Corrosion inhibition is taught in col.11,ln.10-25 teaching that sucrose acetate isobutyrate is not toxic and is biodegradable.  Also col.10,ln.56 teaches waxes and oils which would also function to inhibit corrosion.  Examiner notes that Applicants specification US 20190330481 A1 explains the same in [0019]. While McKim et al. is silent to the word soap, it does teach surfactants in col.10,ln.55.  Given the broadest reasonable interpretation of the words corrosion inhibitor, col.10-11 of McKim et al. encompasses claims 13 and 19.
Regarding the VOC content, see col.8,ln.55-65 teaching that the compositions environmentally acceptable ester is t-butyl acetate. t-Butyl acetate is relatively non-toxic, having a LD50 oral rat toxicity of about 4500 mg per kilogram, and provides good paint Stripping effectiveness when employed in the paint Stripping compositions of the invention. t-butyl acetate has been unexpectedly shown to have negligible photo chemical reactivity, and has therefore been exempted from regulation as a Volatile Organic Compound (“VOC) air pollutant under 40 CFR Parts 50 and 51,and therefore does not comprise a regulated material for the purposes of those environmental Statutes.  This encompasses the VOC of claims 8 and 28.
McKim et al. do not exemplify a composition comprising DMC and DMSO as required in claims 1 and 21 and do not exemplify a composition comprising DMC and DMSO xylene and ethyl benzene and a corrosion inhibitor as is required in claim 13.  
However, it would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed compositions .

Claims 10, 14-18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McKim et al. (US 6673157 B1) as applied to claims 1-9, 11-13, 21-29 and 31-32 above, and further in view of Massachusetts (WO 2018/039415A1).  
McKim et al. (US 6673157 B1) as applied to claims 1-9, 11-13, 21-29 and 31-32 above do not teach DMC in an amount of 50% or less as recited by claim 10 and 30.  McKim et al. does not teach the properties of the corrosion inhibitor as in claims 14-15 and that the corrosion inhibitor comprises an amine or phosphate,nitrate or borate as is required in claim 16-18. 
In the analogous art, Massachusetts (WO 2018/039415A1) teach a composition comprising 30-90% dimethyl carbonate (DMC) [0004] and dimethyi sulfoxide (DMSQ) see page 2[0004]. The composition removes paint (composition removes various coatings including paint; see page 6 [0022]).  The percentage taught in 0004 encompasses the range claimed in claims 10 and 30. 
Regarding claims 16-18, Massachusetts teach the corrosion inhibitor comprises an amine (corrosion inhibitor is triethylammonium phosphate (amine); See [0018 on page 5, 7 lines from the bottom encompasses both claims 16 and 18.  Also,  the morpholine, triethanolamine is taught again in page 5,ln. 12 from the bottom teaches the limitations of claim 17. 

Examiner notes Massachusetts is further analogous to McKims environmentally acceptable paint stripper by teaching that their composition has a total VOC content of 50 weight percent or less based on the weight of the total composition see page 6 [0021]).  This encompasses claims 8 and 28.
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 60% environmentally acceptable esters of McKim et al. in an amount of 50% or less DMC as claimed and taught by Massachusetts because both references are in the analogous art of making a paint stripper composition having a total VOC content of 50 weight percent or less based on the weight of the total composition see page 6 [0021] of Massachusetts and see McKim et al. col.8,ln.55-65.  
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the corrosion inhibitor of McKim et al. with the triethylammonium phosphate of Massachusetts and as claimed because Massachusetts on page 5 teach the corrosion inhibitor provides corrosion resistance to an internal surface of a metal container containing the composition and provides corrosion resistance to an external surface of a metal container containing the composition to which the composition is applied (See [0018] bottom portion of page 5.
.
Reasons For Allowance
Claim 20 is allowable upon consideration of applicants’ information disclosure statement and consideration of the prior art.  The prior art of record do not teach or suggest a paint remover or stripper composition having the soaps specifically recited in claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764